COURT OF CHANCERY
                                            OF THE
                                      STATE OF DELAWARE
KATHALEEN ST. JUDE MCCORMICK                                             LEONARD L. WILLIAMS JUSTICE CENTER
        CHANCELLOR                                                           500 N. KING STREET, SUITE 11400
                                                                            WILMINGTON, DELAWARE 19801-3734


                                           September 22, 2022

     Peter J. Walsh, Jr.                                     Edward B. Micheletti
     Kevin R. Shannon                                        Lauren N. Rosenello
     Christopher N. Kelly                                    Skadden, Arps, Slate, Meagher & Flom LLP
     Mathew A. Golden                                        920 North King Street, 7th Floor
     Callan R. Jackson                                       Wilmington, DE 19899
     Potter Anderson & Corroon LLP
     1313 North Market Street                                Jacob R. Kirkham
     Hercules Plaza, 6th Floor                               Kobre & Kim LLP
     Wilmington, DE 19801                                    600 North King Street, Suite 501
                                                             Wilmington, Delaware 19801
     Brad D. Sorrels
     Daniyal M. Iqbal                                        Martin S. Lessner
     Leah E. León                                            Tammy L. Mercer
     Wilson Sonsini Goodrich & Rosati, P.C.                  M. Paige Valeski
     222 Delaware Avenue, Suite 800                          Young Conaway Stargatt & Taylor, LLP
     Wilmington, DE 19801                                    1000 North King Street
                                                             Wilmington, Delaware 19801

                      Re:    Twitter, Inc. v. Elon R. Musk et al.,
                             C.A. No. 2022-0613-KSJM

      Dear Counsel:

               The following motions are pending: Defendants’ Second Motion to Amend; 1

      Defendants’ Fifth, 2 Sixth, 3 and Seventh 4 Discovery Motions; Defendants’ Rule 5.1




      1
          C.A. No. 2022-0613-KSJM Docket (“Dkt.”) 440.
      2
          Dkt. 422 (9/7/2022, seeking several categories of outstanding discovery).
      3
          Dkt. 468 (9/13/2022, seeking documents withheld on privilege grounds).
      4
       Dkt. 524 (9/16/2022, seeking to depose Mr. Falck, lift allegedly improper redactions from
      Slack threads, and cure alleged deficiencies in Plaintiff’s production of account data).
C.A. No. 2022-0613-KSJM
September 22, 2022
Page 2 of 3

Challenge; 5 and Plaintiff’s Fifth, 6 Sixth, 7 and Seventh 8 Discovery Motions. Of these

pending motions, I believe that Defendants’ Fifth and Sixth Discovery Motions and Rule

5.1 Challenge and Plaintiff’s Fifth Discovery Motion are fully submitted.

         With the exception of the Second Motion to Amend, no additional replies or sur-

replies (beyond what I have already granted) will be permitted in connection with any of

the pending motions. The following additional submissions shall be filed no later than the

earlier of (i) the deadlines, if any, to which the parties have already committed, or (ii) 4:30

p.m. on Friday, September 23: Defendants’ submissions in further support of the Second

Motion to Amend; the parties’ respective oppositions to Defendants’ Seventh Discovery

Motion; and the parties’ respective oppositions in Twitter’s Sixth and Seventh Discovery

Motions. Please deliver one hard copy of each of these filings to my home and one to

Chambers.

         I may resolve some of the issues presented by the pending motions on the papers or

give guidance as to others. Oral argument on everything else shall be held next Tuesday,

September 27, 2022, beginning at 1:30 p.m. The court will circulate a public access line

at a later time. Given the burden of ongoing discovery, if appearing remotely would be


5
    Dkt. 495 (9/14/2022).
6
  Dkt. 442 (9/10/2022, seeking documents withheld on privilege ground from Morgan
Stanley and a privilege log).
7
  Dkt. 531 (9/17/2022, seeking compliance with this court’s earlier order to produce
analyses performed by data science analysts).
8
  Dkt. 532 (9/17/2022, seeking sanctions for an allegedly deficient production of text and
electronic messages).
C.A. No. 2022-0613-KSJM
September 22, 2022
Page 3 of 3

easier on the parties than appearing in person, then, at the election of either Defendants or

Plaintiff, the parties may present argument by Zoom.

                                          Sincerely,

                                          /s/ Kathaleen St. Jude McCormick

                                          Kathaleen St. Jude McCormick
                                          Chancellor

cc:    All counsel of record (by File & ServeXpress)